ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                 )
                                              )
Oregon Iron Works, Inc.                       )      ASBCA Nos. 58356, 58399, 58400
                                              )                 58401,58402,58403
                                              )                 58404,58405,58406
                                              )                 58407,58408,58409
                                              )                 58410,58411,58412
                                              )                 58413,58414,58415
                                              )
Under Contract No. N4523A-05-C-0001           )

APPEARANCE FOR THE APPELLANT:                        Mark G. Jackson, Esq.
                                                      Jackson Rosenfield LLP
                                                      Seattle, WA

APPEARANCES FOR THE GOVERNMENT:                      Ronald J. Borro, Esq.
                                                      Navy Chief Trial Attorney
                                                     Russell A. Shultis, Esq.
                                                      Trial Attorney

                OPINION BY ADMINISTRATIVE JUDGE YOUNGER

       The parties have filed a joint motion to sustain these appeals based upon their
settlement agreement, as well as a copy of their release and settlement of claims.
Under the terms of the agreement, the government will pay Oregon Iron Works, Inc.
$1,125,000, relating to the contract that is the subject of the appeals. In return, Oregon
Iron Works, Inc. agrees to release the claims asserted in these appeals, as well as all
further claims, and to join with the government in seeking dismissal with prejudice of
the appeals.

       It is the Board's decision, pursuant to 41 U.S.C. §§ 7105(e), 7108(b), and the
parties' stipulation and agreement, that the appeals are sustained. In the nature of a
consent judgment, the Board makes a monetary award to appellant in the amount of
$1,125,000. This is inclusive of interest. No further interest shall be paid.

       Dated: 12 February 2015



                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals
(Signatures continued)
I concur                                         I concur



                                  -
                                                RICHARD SHACKLEFORD
Administrative Judge                            Administrative Judge
Acting Chairman                                 Vice Chairman
Armed Services Board                            Armed Services Board
of Contract Appeals                             of Contract Appeals


     I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA Nos. 58356, 58399, 58400,
58401,58402,58403, 58404,58405, 58406,58407,58408,58409, 58410,58411,
58412, 58413, 58414, 58415, Appeals of Oregon Iron Works, Inc., rendered in
conformance with the Board's Charter.

      Dated:



                                                JEFFREY D. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals




                                          2